                 Case 7:16-cv-08353-NSR Document 3 Filed 10/23/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

KYLE HARDY,                                                                            10/23/2020
                                Plaintiff,
                                                                          7:16-CV-8353 (NSR)
        -against-
                                                                                 ORDER
HW & B, LLC,

                                Defendant.


NELSON S. ROMÁN, United States District Judge

       Plaintiff Kyle Hardy commenced this action against Defendant asserting breach of contract claims on

October 27, 2016. (ECF No. 1.) By Order to Show Cause (“OSC”), dated March 13, 2020, the Court

directed Plaintiff to show cause on or before March 26, 2020, why the action should not be dismissed

without prejudice for want of prosecution pursuant to Federal Rule of Civil Procedure 41(b) (“Rule 41(b)”).

To date, Plaintiff has not responded.

        A review of the docket reveals Plaintiff has taken little action to prosecute his claims since the action

was commenced in October 2016. Moreover, despite the passage of more than seven months, Plaintiff has

failed to respond to the Court’s OSC. When determining whether to dismiss an action pursuant to Rule

41(b), courts have considered whether: (1) plaintiff’s failure to prosecute caused a delay of significant

duration; (2) plaintiff was given notice that further delay would result in dismissal; (3) defendant was likely

to be prejudiced by further delay; (4) the need to alleviate court calendar congestion was carefully balanced

against plaintiff’s right to an opportunity for a day in court; and (5) the trial court adequately assessed the

efficacy of lesser sanctions. U.S. ex rel. Drake v. Norden Sys., Inc., 375 F.3d 248, 254 (2d Cir. 2004)

(internal citations omitted). No one factor is determinative. Id. (citing Peart v. City of New York, 992 F.2d

458, 461 (2d Cir. 1993)). Having considered the relevant factors, the Court determines that dismissal of the

action is warranted. Plaintiff’s delays have been significant in duration and Plaintiff has failed to



                                                         1
Case 7:16-cv-08353-NSR Document 3 Filed 10/23/20 Page 2 of 2
